DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-20 are currently pending.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 120 and 124 have both been used to designate the same endplate in Figures 2, 3, and 7 (also see objections to the specification below concerning reference character 124).  Additionally, reference characters 122 and 126 have both been used to designate the same endplate in Figure 2 (also see drawing objection immediately below concerning reference character 126). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 126 is used in Figure 2, but is not included in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, paragraph [0021]: “FIG. 4” should be “FIG. 3”
Page 9, paragraph [0050], lines 6 and 8: reference number 124 should be 120
Page 11, paragraph [0056], line 4: “which enable shaft” should read “which enable the shaft”
Page 14, paragraph [0069], line 1: “Device 100D” should be “Device 100”


Claim Objections
Claims 9 and 14 are objected to because of the following informalities: 
Claim 9, line 1: “portion of second” should read “portion of the second”
Claim 14, line 3: the claim references “ramps of the…endplates”, but previously ramps were only disposed on the slides. It appears this is an error and “ramps” is meant to be “cams”
Appropriate correction is required.
Applicant is advised that should claim 7 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). It is suggested that applicant revise the dependency of claim 15 from claim 1 to claim 10 to avoid this issue. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 10, 12-14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Lines 17-18: “the at least two cams” is indefinite. It is unclear whether this limitation is referencing the at least two cams of the first endplate or the at least two cams of the second endplate. For purposes of examination, it is assumed that it references the at least two cams of both the first and second endplates.
Lines 17-18: “the at least two ramps” is indefinite. It is unclear whether this limitation is referencing the at least two ramps of the first slide or the at least two ramps of the second slide. For purposes of examination, it is assumed that it references the at least two ramps of both the first and second slides.
Line 18: the term “relatively” is indefinite because it is a non-descriptive term and the disclosure does not provide indication of the degree of the distance between expanded endplates. If applicant intended to mean that the plates move apart relative to each other, it is suggested to use such phrasing or simply to remove the term “relatively”. 
Claim 4
Line 1: “sliders” lacks proper antecedent basis
Lines 3 and 4: “slider” lacks proper antecedent basis
Claim 5
Line 2: “the at least one cam” lacks proper antecedent basis
Line 2: “the at least one cam…includes at least four cams” is indefinite. It is unclear whether this is meant to imply that the at least one cam is further composed of at least four cams, or whether the quantity of the at least one cam is being increased to at least four cams. For purposes of examination, it is assumed that the quantity of the at least one cam is being increased to at least four cams. 
Line 3: “the at least one ramp” lacks proper antecedent basis
Line 3: “the at least one ramp…includes at least four ramps” is indefinite. It is unclear whether this is meant to imply that the at least one ramp is further composed of at least four ramps, or whether the quantity of the at least one ramp is being increased to at least four ramps. For purposes of examination, it is assumed that the quantity of the at least one ramp is being increased to at least four ramps.
Lines 3, 4, and 5: “slider” lacks proper antecedent basis
Lines 4 and 5: “endplate” lacks proper antecedent basis
Claim 6
Line 3: “the eight cams” lacks proper antecedent basis
Line 3: “the eight cams of the first and second endplates” is indefinite because it is unclear whether there are eight cams on each endplate or eight cams total between the two endplates. For purposes of examination, it is assumed that there are eight cams total between the two endplates.
Lines 3-4: it is unclear how the eight cams are distributed on the left and right sides of the first and second slides. For purposes of examination, it is assumed that four cams are on either side of the mated first and second slides.  
Claim 10
Line 24: (similar to claim 1, lines 17-18) “the at least two cams” and “the at least two ramps” are indefinite. It is unclear whether this limitation is referencing the at least two cams of the first endplate or the at least two cams of the second endplate. Additionally, it is unclear whether this limitation is referencing the at least two ramps of the first slide or the at least two ramps of the second slide. For purposes of examination, it is assumed that it references the at least two cams of both the first and second endplates, and the at least two ramps of both the first and second slides. 
Line 25: (same as claim 1, line 18) the term “relatively” is indefinite because it is a non-descriptive term and the disclosure does not provide indication of the degree of the distance between expanded endplates. If applicant intended to mean that the plates move apart relative to each other, it is suggested to use such phrasing or simply to remove the term “relatively”.
Claim 12
Line 1: “sliders” lacks proper antecedent basis
Lines 3 and 4: “slider” lacks proper antecedent basis
Claim 13
Line 2: “the at least one cam” lacks proper antecedent basis
Line 2: “the at least one cam…includes at least four cams” is indefinite. It is unclear whether this is meant to imply that the at least one cam is further composed of at least four cams, or whether the quantity of the at least one cam is being increased to at least four cams. For purposes of examination, it is assumed that the quantity of the at least one cam is being increased to at least four cams. 
Line 3: “the at least one ramp” lacks proper antecedent basis
Line 3: “the at least one ramp…includes at least four ramps” is indefinite. It is unclear whether this is meant to imply that the at least one ramp is further composed of at least four ramps, or whether the quantity of the at least one ramp is being increased to at least four ramps. For purposes of examination, it is assumed that the quantity of the at least one ramp is being increased to at least four ramps.
Lines 3, 4, and 5: “slider” lacks proper antecedent basis
Lines 4 and 5: “endplate” lacks proper antecedent basis
Claim 14
Line 3: “the eight ramps” lacks proper antecedent basis
Line 3: “the eight ramps of the first and second endplates” is indefinite because previous claims only described ramps as being disposed on the slides, not the endplates. It is assumed that this is an error and applicant intended to reference “cams” instead of “ramps” with this limitation. Applicant is made aware that correction of this issue by replacing “ramps” with “cams” will cause the following 
Line 3: “the eight ramps of the first and second endplates” is indefinite because it is unclear whether there are eight ramps on each endplate or eight ramps total between the two endplates. For purposes of examination, it is assumed that there are eight ramps total between the two endplates.
Lines 3-4: it is unclear how the eight ramps are distributed on the left and right sides of the first and second slides. For purposes of examination, it is assumed that four ramps are on either side of the mated first and second slides.
Claim 18
Lines 17-18: (same as claim 1) “the at least two cams” is indefinite. It is unclear whether this limitation is referencing the at least two cams of the first endplate or the at least two cams of the second endplate. For purposes of examination, it is assumed that it references the at least two cams of both the first and second endplates.
Lines 17-18: (same as claim 1) “the at least two ramps” is indefinite. It is unclear whether this limitation is referencing the at least two ramps of the first slide or the at least two ramps of the second slide. For purposes of examination, it is assumed that it references the at least two ramps of both the first and second slides.
Line 18: (same as claim 1) the term “relatively” is indefinite because it is a non-descriptive term and the disclosure does not provide indication of the degree of 
Line 23: “the endplates” is indefinite. It is unclear whether this limitation references the endplates of the spacer or the endplates of the vertebrae as both would be driven apart by the same step of threadably engaging the nut when in deployment position. For purposes of examination, it is assumed that the limitation references the endplates of the spacer. 
Line 23: the term “relatively” is indefinite because it is a non-descriptive term and the disclosure does not provide indication of the degree of the distance between expanded endplates. If applicant intended to mean that the plates move apart relative to each other, it is suggested to use such phrasing or simply to remove the term “relatively”.
Claim 20
Lines 2 and 3: “the endplates” is indefinite. It is unclear whether this limitation references the endplates of the spacer or the endplates of the vertebrae as both would be driven apart by the same step of threadably engaging the nut when in deployment position. For purposes of examination, it is assumed that the limitation references the endplates of the spacer.
Line 3: “the cams” lacks proper antecedent basis
Line 3: “the cams of the first and second endplates” is indefinite because it is unclear which cams are being referenced. For purposes of examination, it is 
Lines 3-4: it is unclear how the cams are distributed on the left and right sides of the first and second slides. For purposes of examination, it is assumed that at least two cams are on either side of the mated first and second slides.
Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, these claims are indefinite due to unclaimed essential subject matter: the collar (element 138). Though introduced in subsequent dependent claims, the collar is not claimed in claims 1 or 18, and it is necessary to allow the device to operate as claimed. As outlined in the specification, the collar is mateable to the first slide via dovetail portions, and advancement of the nut along the shaft causes the collar to contact and become slideably engaged with the first slide, allowing relative movement that then causes the first slide to slide with respect to the second slide, which drives the endplates apart. Thus, the collar ultimately converts the rotational motion of the nut into linear motion of the slides to increase the height of the spacer. However, the collar is omitted in claims 1 and 18, and there is no claimed limitation that would drive the first slide with respect to the second slide, as the nut would simply tighten the slides against one another. Paragraph [0061] of the specification clarifies that in order for the device to operate as claimed in this embodiment (without the collar), the angle of the shaft would have to be maintained at a certain angle such 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiman (US 9770343 B2).
Regarding claim 1, Weiman discloses a spacer for separating bones of a joint, the spacer comprising: first and second endplates, each having a bone engaging surface, at least two cams each having an inclined cam surface, the cams positioned on a side opposite to the bone engaging surface; first and second slides, each having at least two ramps each having an inclined surface and each engaged with an inclined cam surface of a cam of an endplate, the first slide having an angled portion at a proximal end, the second slide having a first hinge portion; a threaded shaft having a second hinge portion cooperative with the first hinge portion to connect the shaft to the second slide and to enable the shaft to form a changeable angle with respect to the second slide; and a nut threadably engaged with the shaft, the nut forming 

    PNG
    media_image1.png
    756
    941
    media_image1.png
    Greyscale

Regarding claim 4, Weiman discloses the spacer of claim 1,  and further discloses the first and second sliders positioned between the first and second endplates, at least one of the at least two cams of each endplate positioned in contact with one of the at least two ramps of the first slider, at least one of the at least two cams of each endplate positioned in contact with the one of the at least two ramps of the second slider (see Annotated Figure 1.1 above illustrating the elements of the claimed invention as they apply to Figures 22 and 23 of Weiman).

Regarding claim 9, Weiman discloses the spacer of claim 1, and further discloses the first hinge portion of second slide and the second hinge portion of the threaded shaft together forming a clevis and pin hinge (see Annotated Figure 1.1 above illustrating the elements of the claimed invention as they apply to Figures 22 and 23 of Weiman).
Regarding claim 18, Weiman discloses a method of separating bones of a joint (Col. 3, lines 21-23), comprising: inserting a spacer through an opening in Kambin's triangle (Col. 9, lines 8-10; Col. 10, lines 43-48 and 64-67; Col. 13, lines 34-36), the spacer having: first and second endplates, each having a bone engaging surface, at least two cams each having an inclined cam surface, the cams positioned on a side opposite to the bone engaging surface; first and second slides, each having at least two ramps each having an inclined surface and each engaged with an inclined cam surface of a cam of an endplate, the first slide having an angled portion at a proximal end, the second slide having a first hinge portion; a threaded shaft having a second hinge portion cooperative with the first hinge portion to connect the shaft to the second slide and to enable the shaft to form a changeable angle with respect to the second slide; a nut threadably engaged with the shaft, the nut forming an interference with the angled portion of . 

Allowable Subject Matter
Claim 10 is potentially allowable upon address of the above listed 112(b) rejections, as it is otherwise allowable over the prior art. Dependent claims 11-14 and 16-17 are potentially allowable by their dependence on base claims put in condition for allowance, and would be allowable after address of the above listed formal matters and/or 112(b) rejections.
Regarding claim 10, the element that renders the claim allowable over the prior art is the collar, specifically its mating connection to the first slide. It is noted that claim 10 should be re-worded in line 23 to recite that the “the sliding of the first slide with respect to the second slide is configured to cause relative moving engagement….” The “configured to” language defines the intended use language as structural in the claim. 

Claims 2-3, 7-8, 11, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as it contains features of the claimed invention:
US 9987144 B2 (Seifert)
EP 3366263 A1 (Foley)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/25/21